[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             DEC 07, 2007
                              No. 07-10998
                                                           THOMAS K. KAHN
                          Non-Argument Calendar
                                                               CLERK
                        ________________________

                  D. C. Docket No. 06-02029-CV-T-30-MSS

HERMAN CHAMBERS, JR.,



                                                           Petitioner-Appellant,

                                   versus

FLORIDA PAROLE COMMISSION,

                                                         Respondent-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (December 7, 2007)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

     Appellant Herman Chambers, a Florida prisoner proceeding pro se, is
serving the unexpired portions of his sentences for robbery and extortion after his

parole was revoked. After unsuccessfully seeking administrative review and

collateral relief against the Parole Commission in state court, Chambers petitioned

the district court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

petition was denied as untimely. Chambers then filed a Fed. R. Civ. P. 60(b)

motion for reconsideration, which was also denied. This appeal of the Rule 60

motion followed. This Court granted a certificate of appealability on the limited

issue of “whether application of 28 U.S.C. § 2244(d)(1)(A) to appellant’s

challenge to his parole board revocation constituted a mistake of law such that the

district court abused its discretion in denying appellant’s Fed. R. Civ. P. 60(b)

motion.” We affirm.

       Our review of a Rule 60(b) motion is for abuse of discretion and considers

only the motion for relief from judgment, not the underlying judgment itself.

Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993). Thus, to

prevail on appeal Chambers must show “a justification so compelling that the court

was required to vacate its order,” not merely that it could have done so. Id.       Relief

is available under Rule 60(b)(1) for mistakes of law or its application, Park v. U.S.

Life and Credit Corp., 677 F.2d 838, 839-40 (11th Cir. 1982), but typically the

district court is not required to grant relief unless the legal error is obvious.



                                            2
Fackelman v. Bell, 564 F.2d 734, 736 (5th Cir. 1977).1 Properly framed, then, our

inquiry is whether the district court’s conclusion that § 2244(d)(1) barred

Chambers’ habeas petition was such an obvious error of law that the district court

was required to reopen its final judgment. It manifestly was not.

       First, we note that the § 2244(d)(1) statute of limitations applies to § 2254

petitions that challenge parole revocations. Peoples v. Chatman, 393 F.3d 1352,

1353 (11th Cir. 2004) (§ 2244 applies to collateral attack on parole revocation

entered after allegedly deficient waiver of revocation hearing). Thus, Chambers’

limitations period expired one year from the latest of four events, two of which are

pertinent here: (i) the date on which direct review of the revocation ended, §

2244(d)(1)(A), or (ii) the date on which the factual predicate of the habeas claim

could have been discovered through due diligence, § 2244(d)(1)(D). The district

court’s order dismissing the petition as time-barred did not specify which provision

triggered the start of Chambers’ limitations period, and there is no Circuit law on

point. The Certificate of Appealability seemed to believe that the district court

applied § 2244(d)(1)(A); other Circuits have held in similar circumstances that §

2244(d)(1)(D) provides the appropriate triggering event. See, e.g., Dulworth v.

Evans, 442 F.3d 1265, 1267-68 (10th Cir. 2006) (citing cases).


       1
         Pursuant to Bonner v. City of Pritchard, 661 F.2d 1206 (11th Cir. 1981) (en banc), this
Fifth Circuit decision is binding precedent.

                                                3
      We conclude that regardless of whether § 2244(d)(1)(D) or § 2244(d)(1)(A)

governs, Chambers’ limitations period began running, at the latest, September 11,

2003. Chambers does not contest the district judge’s findings (i) that Chambers

was present for his parole revocation hearings, (ii) that the order revoking his

parole entered September 10, 2003, and (iii) that Chambers discussed his release

date with a Florida Department of Corrections officer the next day, September 11,

2003, and that this release date reflected the parole revocation. Chambers was

clearly on notice of the revocation by September 11, 2003, and thus, the factual

basis for his habeas claim was known to him or could have been known through

the exercise of due diligence. 28 U.S.C. § 2244(d)(1)(D). Moreover, even

assuming arguendo that the parole revocation proceedings are within the scope of

§ 2244(d)(1)(A), those proceedings clearly became final with the entry of the

revocation order on September 10, and not with the subsequent denial of

Chambers’ attempts to obtain “rehearing” before the Commission. In this regard,

Chambers attempted to challenge the revocation of his parole via Fla. Admin. Code

§ 21-21.0051(3). That provision permits a member of the Parole Commission to

place a matter before the full Parole Commission for a vote; it does not permit a

parolee to do so, as Chambers sought to do. Thus, Chambers’ attempt to obtain

rehearing before the full Commission is simply not a form of “direct review”



                                          4
within the meaning of § 2244(d)(1)(A), such that Chambers’ limitations period did

not begin until the matter was resolved. Accordingly, Chambers’ limitations

period began running September 11, 2003, at the latest.

      Importantly, Chambers’ efforts to obtain review of his parole revocation by

the full Commission also do not entitle him to equitable tolling, which is available

only when a petitioner shows that his untimely filing is the result of extraordinary

circumstances beyond his control and unavoidable even with diligence. See, e.g.,

Spottsville v. Terry, 476 F.3d 1241, 1246 (11th Cir. 2007). Nothing prevented

Chambers from filing a timely § 2254 petition rather than pursuing “administrative

remedies” that were clearly unavailable under state law. We also hold that 28

U.S.C. § 2244(d)(2), which tolls the limitations period while a “properly-filed

application for State post-conviction or other collateral review” is pending, does

not apply to Chambers’ efforts to obtain review of his parole revocation by the full

Commission. Chambers’ motion in this regard did not seek post-conviction or

collateral review within the meaning of the statute.

      In sum, the § 2244(d) limitations period began running September 10 or 11,

2003, and Chambers’ motion for review of his parole revocation by the full

Commission was not a tolling event. Thus, the limitations period expired one year

thereafter – before Chambers even filed his state habeas petition on October 13,



                                          5
2004. Therefore, the subsequent federal habeas petition filed on February 6, 2006

was untimely. The district court did not err in concluding that Chambers’ petition

was untimely, let alone abuse its discretion by refusing post-judgment relief.

      AFFIRMED.




                                          6